OPINION — AG — ** SCHOOL BOARD — MEMBERSHIP — OFFICE ** SINCE THE CITY OF MARLOW HAS A POPULATION OF LESS THAN 5000, THE A.G. CONCLUDES THAT THE BOARD OF EDUCATION OF THE INDEPENDENT SCHOOL DISTRICT IN WHICH SUCH CITY IS LOCATED SHOULD CONSIST OF THREE MEMBERS (ONE MEMBER FROM EACH OF THE TWO WARDS OF THE CITY OF MARLOW AND THE THIRD MEMBER FROM THE DISTRICT TERRITORY LYING OUTSIDE SUCH CITY); THAT SAID THREE MEMBERS SHOULD BE ELECTED BY THE SCHOOL DISTRICT ELECTORS OF THE RESPECTIVE WARDS AND OUTLYING TERRITORY; THAT ONE MEMBER SHOULD BE ELECTED FOR A TERM OF FOUR YEARS AND THE FOURTH TUESDAY IN MARCH 1951; THAT THE OTHER TWO MEMBERS OF SAID THREE MEMBER BOARD OF EDUCATION WILL BE THOSE WHO WERE LEGALLY ELECTED IN 1949 FOR TERMS OF FOUR YEARS, AND THAT THEIR SUCCESSORS SHOULD BE ELECTED FOR TERMS OF FOUR YEARS ON THE FOURTH TUESDAY IN MARCH 1953; THAT BIENNIAL ELECTIONS SHOULD THEREAFTER BE HELD IN THE ODD NUMBERED YEARS TO SELECT THE SUCCESSORS OF MEMBERS WHOSE TERMS ARE EXPIRING THOSE PARTICULAR YEARS; THAT ALL SUCH ELECTIONS SHOULD BE HELD BETWEEN THE HOURS OF SIX O'CLOCK A.M. AND SEVEN O'CLOCK P.M.; AND THAT NEWLY ELECTED MEMBERS 'CAN' LEGALLY TAKE OFFICE AT ANY TIME AFTER THEIR ELECTION IS DECLARED BUT NOT LATER THAN THIRTY DAYS AFTER THEIR ELECTION. (CERTIFICATION, ELECTION, QUALIFICATIONS, POPULATION) CITE: 70 O.S. 4-7 [70-4-7], 70 O.S. 4-11 [70-4-11] (J. H. JOHNSON)